Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  April 30, 2021                                                                     Bridget M. McCormack,
                                                                                                 Chief Justice

  162125-6                                                                                   Brian K. Zahra
                                                                                           David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Elizabeth T. Clement
                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Elizabeth M. Welch,
                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                         SC: 162125-6
                                                            COA: 348471; 348472
                                                            Wayne CC: 13-007518-FC;
                                                              13-007545-FC
  CHRISTOPHER WAYNE STOKES,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the August 20, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MCCORMACK, C.J. (concurring).

          I concur in the order denying leave to appeal. It is not clear to me that the defendant
  is correct to argue that this case implicates the prohibition on using acquitted conduct to
  increase a defendant’s sentence from our decision in People v Beck, 504 Mich 605 (2019).
  Nowhere in its summary of the defendant’s presentence investigation reports (PSIRs) did
  the trial court refer to acquitted conduct. After reviewing the defendant’s juvenile and
  criminal history, the court stated, “I do not see anything—I’ve not seen anything in this
  new report, from what I’ve heard today that would cause me to change my sentences.”
  Thus, the court made clear that nothing in the new PSIRs persuaded it to deviate from its
  original sentences, suggesting that it did not rely on the acquitted conduct. I agree with the
  Court of Appeals that finding a Beck violation here would rest on speculation, not evidence
  in the record.

         Another reason to doubt Beck’s applicability is that the trial court didn’t increase
  the defendant’s sentences at all; in fact, despite the references in the PSIRs to the acquitted
  conduct, the court declined to increase the sentences and instead imposed the same
  sentences it had originally. Thus, the trial court did not punish the defendant more severely
                                                                                            2

by finding by a preponderance of the evidence that he committed the acquitted offenses
and sentencing him accordingly.1

        And the defendant did not preserve these arguments in the trial court, so our review
is limited to plain error. Since Beck does not plainly apply, the defendant cannot prevail.
For all these reasons, I do not believe this case presents a good vehicle for considering the
parameters of the Beck rule. But I would clarify the Beck rule in an appropriate case. I am
not convinced that the Court of Appeals’ observations about the limits of the Beck rule are
correct: The panel cited People v Roberts (On Remand), 331 Mich App 680, 691 (2020),
rev’d People v Roberts, 506 Mich ___; 949 NW2d 455 (2020),2 for the proposition that
sentencing courts do not violate Beck by “considering the entire res gestae of an acquitted
offense . . . .” People v Stokes, ___ Mich App ___, ___ (2020); slip op at 4. And it held
that “a sentencing court may review a PSIR containing information on acquitted conduct
without violating Beck so long as the court does not rely on the acquitted conduct when
sentencing the defendant.” Id.

       I am not confident that either statement is correct or consistent with our caselaw.
The line between a trial court “considering” aspects of an acquitted offense and relying on
acquitted conduct is a fine one, and may be an entirely artificial or nonexistent one. And
the panel’s holding that a PSIR may contain acquitted conduct as long as the sentencing
court doesn’t rely on it is in tension with our holding that “[a] judge is entitled to rely on
the information in the presentence report, which is presumed to be accurate unless the
defendant effectively challenges the accuracy of the factual information.” People v Grant,
455 Mich 221, 233-234 (1997).

       Cases such as this one and Roberts make plain that the Court of Appeals is
struggling with the boundaries of our holding in Beck. I look forward to clarifying the law


1
  In Beck, despite the jury’s acquittal on a murder charge, the court expressly stated on the
record that it had concluded by a preponderance of the evidence that the defendant
committed the murder. The court used that finding as a basis to depart upward from the
applicable guidelines range for being a felon in possession of a firearm, the convicted
offense (22 to 76 months), and impose a 240- to 400-month sentence.
2
  In Roberts, the jury acquitted the defendant of assault with intent to murder, meaning the
jury had not determined beyond a reasonable doubt that the defendant had “passed a gun
to another individual, who it is undisputed then fired the gun into a crowd on a city street.”
Roberts, 506 Mich at ___; 949 NW2d at 455. We reversed the Court of Appeals judgment,
holding that the trial court improperly relied on acquitted conduct when it “assigned 25
points to Offense Variable 9, MCL 777.39(1)(b), for endangering the crowd, and when it
departed upward from the recommended guidelines range in order to deter gun violence on
the city’s streets . . . .” Id.
                                                                                                               3

in this area when the right case comes along. This isn’t it. For these reasons, I concur with
the Court’s order denying leave to appeal.

       WELCH, J., joins the statement of MCCORMACK, C.J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 30, 2021
       b0427
                                                                             Clerk